ELLIOTT, J.
(concurring). The petition of the plaintiffs, with the documents annexed to and made part thereof shows that the territory where Jean Francois Gonsulin and Marie Celeste de la Gautrais, his wife, had lived and died in the parish of St. Martin, and in which their respective successions had been opened by their death, had become, at the time their successions were administered, a part of the parish of Iberia.
It therefore appears therefrom, when an administration was prayed for in 1917, none having taken place in the parish of St. Martin, that the Iberia court was the competent court to authorize it to be done. Code Prac. arts. 75, 76, 86, 87, 90, 92, 93. It had succeeded to the jurisdiction of the St. Martin court in that respect. Act 206 of 1856.
A similar question of jurisdiction was determined in favor of the competency of the Lafayette parish court in the case Grevemberg v. Bradford, 44 La. Ann. 400, 10 So. 786. The parish of Lafayette was created with territory taken for the purpose from the parish of St. Martin. Acts 1823, p. 6. The jurisdiction of the Lafayette parish courts was fixed with language almost exactly like that used in fixing that of the parish of Iberia.
The act creating the parish of Iberia had the effect, as to estates which had been opened by death in the parish of St. Martin, but not administered, of giving jurisdiction to the parish of the situs, as to all court matters, not performed in the parish of the former situs.
The cases Harang v. Harang, 7 Mart. (N. S.) 51; Patouillet v. Patouillet, 2 La. 270; Forstall v. Forstall, 4 La. 214, and Beale v. Walden, 11 Rob. 67, were decided previous to and therefore can have no controlling effect on the act creating the parish of Iberia. The Iberia court, having been the competent court to authorize an administration of the Gonsulin estates in 1917, it follows that the judgment of that court, homologating the monition proceedings in question, no matter whether right or wrong, cannot be set aside for error now. Defendant’s plea of res adjudicata, based on the judgment of the Iberia court, homologating the monition proceedings, applies, not only to the Gonsulin heirs who appeared and opposed the proceedings, but to all the present plaintiffs who could have appeared and did not. Revised Statutes, sec. 2370 et seq.; Montgomery v. Samory, 99 U. S. 482, 25 L. Ed. 375.
I therefore respectfully concur in the majority decision.